Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, 10, 11, 12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11398232 In view of Ferrander-Escamez.  Claim 1 of the issued patent is similar to the instant application except for the limitation of the instant app “generating and causing display of a graphical user interface that is populated in real-time with the transcript, the transcript displayed in a transcript area”. Ferrander-Escamez does disclose the mentioned limitation in :¶ [0104] If ASR is used to produce the text narrative from a spoken dictation provided by clinician 120, in some embodiments the text may be displayed in text panel 220 as it is produced by ASR engine 102, either in real time while clinician 120 is dictating, or with a larger processing delay [Fig. 2 shows a dedicated transcript area].) It would have been obvious to one of ordinary skill in the art to have modified the issued patent for generating and causing display of a graphical user interface that is populated in real-time with the transcript, the transcript displayed in a transcript area in order to automatically process text comprising information regarding a patient encounter (Ferrander-Escamez [0009].) The claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the claim mapping below as well as the claim mappings for the individual claims. Claims 8 and 15 of the instant application are mirror of claim 1, claims 10 and 16 are mirror of claim 3, and claims  11 and 17 are mirrors of claim 4. Please see the below mapping with respect to the claims.

Instant App
Patent 11398232
1.One or more non-transitory computer-readable media having computer- executable instructions embodied thereon that when executed, provide a method for enhanced natural language processing, the media comprising: 

generating a transcript of a voice input in real-time; 





generating and causing display of a graphical user interface that is populated in real-time with the transcript, the transcript displayed in a transcript area; 


extracting a plurality of conditions from the transcript; 

validating each of the plurality of conditions that corresponds to data in an electronic health record; 


identifying, for each of the validated plurality of conditions, a plurality of concepts related to the condition, each concept corresponding to the condition; 



classifying each of the validated plurality of conditions into one or more of a plurality of classes, each of the plurality of classes being defined by an ontology corresponding to the condition; and 

generating and causing display of the graphical user interface to be populated in real-time with the validated plurality of conditions sorted into the one or more of the plurality of classes, each condition being displayed in a classification area.
1.One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that when executed, provide a method for enhanced natural language processing, the method comprising: 


a)receiving one or more voice inputs;
c)populating a transcription with the one or more voice inputs in an unstructured format, wherein the transcription is populated by stitching the plurality of segments into a sequence;








d)extracting at least one clinical condition from the one or more voice inputs; 

e)validating the at least one clinical condition extracted when the at least one clinical condition is determined to correlate to structured data in a patient's electronic health record; 

f)identifying one or more clinical concepts related to the clinical condition using one or more clinical ontologies for the at least one clinical condition, each clinical ontology providing contextual relationships between the clinical condition and the one or more clinical concepts;


g)utilizing the one or more clinical concepts, populating a graphical user interface with the one or more clinical concepts into one or more classification groups, the one or more classification groups corresponding to standard classifications;

h)providing the graphical user interface comprising the one or more clinical concepts in the one or more classification groups and a recommended location within the patient's electronic health record where each of the one or more clinical concepts is to be documented; and 

3. The media of claim 1, wherein validating each of the plurality of conditions that corresponds to data in the electronic health record comprises determining, by a processor, whether the condition extracted corresponds to structured data stored in the electronic health record that is associated with a patient.
1e)validating the at least one clinical condition extracted when the at least one clinical condition is determined to correlate to structured data in a patient's electronic health record; 

4. The media of claim 1 wherein the plurality of classes comprises one or more class types of clinical findings, symptoms, problems, observations, medications, or procedures.
5. The media of claim 1, wherein the one or more classification groups includes at least problems.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez (US 20180373844A1) in further view of Baldwin (US 20190206524 A1).
With respect to claims 1, 8 and 15 Ferrander-Escamez teaches [One or more non-transitory computer-readable media having computer- executable instructions embodied thereon that when executed, provide a method for enhanced natural language processing, the media comprising:-Claim 1], [A computerized method comprising:-Claim 8], [A system comprising: one or more processors configured to;-Claim 15] (Ferrander-Escamez : ¶[0052]An example of a suitable computer is described below. In some embodiments, system 100 may include one or more tangible, non-transitory computer-readable storage devices storing processor-executable instructions, and one or more processors that execute the processor-executable instructions to perform the functions described herein, ¶[0052]For example, in some embodiments, a CLU system may include functionality of fact extraction component 104, which may be implemented using a natural language understanding (NLU) engine, without including ASR engine 102 and/or fact review component 106. )
generating a transcript of a voice input in real-time (Ferrander-Escamez: ¶ [0104] If ASR is used to produce the text narrative [transcript] from a spoken dictation provided by clinician 120, in some embodiments the text may be displayed in text panel 220 as it is produced by ASR engine 102, either in real time while clinician 120 is dictating…); 
generating and causing display of a graphical user interface that is populated in real-time with the transcript, the transcript displayed in a transcript area (Ferrander-Escamez: ¶ [0104] If ASR is used to produce the text narrative from a spoken dictation provided by clinician 120, in some embodiments the text may be displayed in text panel 220 as it is produced by ASR engine 102, either in real time while clinician 120 is dictating, or with a larger processing delay [Fig. 2 shows a dedicated transcript area]); 
extracting a plurality of conditions from the transcript (Ferrander-Escamez ¶[0097] For example, given the input text, “His sinuses are constantly inflamed,” in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens [plurality of conditions] “sinuses,” “constantly” and “inflamed” as representing a medical fact. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting “constantly inflamed sinuses” as “sinusitis, chronic.” Alternatively or additionally, in some embodiments the normalization/coding process may identify a standard code used to document the identified fact. For example, the ICD-9 code for “sinusitis, chronic” is ICD-9 code # 473); 
validating each of the plurality of conditions that corresponds to data in an electronic health record (Ferrander-Escamez: ¶ [0116] In the example depicted in FIG. 3A, the visual indicators are graphical indicators consisting of lines placed under the appropriate portions of the text narrative in text panel 220… indicator 317 indicates the linkage [validating] between fact 316 and the word “hypertensive” in the “Medical history” [electronic health record] section of the text narrative); 
[[identifying, for each of the validated plurality of conditions, a plurality of concepts related to the condition, each concept corresponding to the condition  ]] 
classifying each of the validated plurality of conditions into one or more of a plurality of classes, each of the plurality of classes being defined by an ontology corresponding to the condition (Ferrander-Escamez: ¶[0097] For example, given the input text, “His sinuses are constantly inflamed,” in some embodiments, an entity detection model together with a relation model (or a single model performing both functions) may identify the tokens “sinuses,” “constantly” and “inflamed” as representing a medical fact [condition]. In some embodiments, a normalization/coding process may then be applied to identify the standard form for documenting “constantly inflamed sinuses” as “sinusitis, chronic.” [class], ¶ [0098] the tokens identified in the text as corresponding to a medical fact [condition] may be matched to corresponding terms in an ontology,) and 
generating and causing display of the graphical user interface ([0107] Fact panel 230 scrolled to the top of the display as depicted in FIG. 3A shows problem fact category 310, medications fact category 320, and allergies fact category 330) to be populated in real-time (Ferrander-Escamez: ¶in some embodiments the text may be displayed in text panel 220 as it is produced by ASR engine 102, either in real time while clinician 120 is dictating) with the validated plurality of conditions (¶[0116] In the example depicted in FIG. 3A…indicator 317 indicates the linkage [validating] between fact 316 and the word “hypertensive” in the “Medical history”) sorted into the one or more of the plurality of classes (¶[0107] Within problem fact category 310, four clinical facts have been extracted from the example text narrative), each condition being displayed in a classification area (¶[0107] Fact panel 230 scrolled to the top of the display as depicted in FIG. 3A shows problem fact category 310 [Fig. 3a shows area 310 with heading ‘Problems’ that shows clinical conditions that are classified],).  
Ferrandez-Escamez does not explicitly disclose but Baldwin teaches identifying, for each of the validated plurality of conditions, a plurality of concepts related to the condition, each concept corresponding to the condition(Baldwin ¶[0069] Having identified one or more medically relevant phrases [condition] in the unstructured text and associating [identifying] them with medical concepts [clinical concepts] as anchor points, extraction engine 128 extracts each one or more medically relevant phrases and returns the one or more medically relevant phrases to the medical professional who requested the information about a particular medical concept or related medical concept.); 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ferrandez-Escamez in view of Baldwin for  identifying, for each of the validated plurality of conditions, a plurality of concepts related to the condition, each concept corresponding to the condition in order to access medically relevant info in a timely manner (Baldwin, [0019).

With respect to claims 2, 9 Ferrander-Escamez teaches wherein extracting the plurality of conditions from the transcript comprises parsing, by a natural language processor, unstructured voice data within the voice input (Ferrander-Escamez: ¶[0051] In some embodiments, one or more medical facts (e.g., clinical facts) [plurality of conditions] may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.)

With respect to claims 3, 10 and 16 Ferrander-Escamez teaches validating each of the plurality of conditions that corresponds to data in the electronic health record comprises determining, by a processor, whether the condition extracted corresponds to structured data stored in the electronic health record that is associated with a patient (Ferrander-Escamez: ¶[0116] In the example depicted in FIG. 3A, the visual indicators are graphical indicators consisting of lines placed under the appropriate portions of the text narrative in text panel 220… indicator 317 indicates the linkage [validating] between fact 316 and the word “hypertensive” in the “Medical history” [electronic health record] section of the text narrative, ¶[0045] Typically, an EHR is maintained as a structured data representation, such as a database with structured fields.)
With respect to claims 4, 11 and 17 Ferrander-Escamez teaches wherein the plurality of classes comprises one or more class types of clinical findings, symptoms, problems, observations, medications, or procedures (Ferrander-Escamez: ¶[0107] Fact panel 230 scrolled to the top of the display as depicted in FIG. 3A shows problem fact category 310, medications fact category 320, and allergies fact category 330 [fact category is mapped as class types]. Within problem fact category 310, four clinical facts have been extracted from the example text narrative; no clinical facts have been extracted in medications fact category 320 or in allergies fact category 330.)
With respect to claims 5, 12 and 18 Ferrander-Escamez teaches wherein the plurality of concepts related to the condition comprises one or more of: a particular symptom that is associated with the condition; a particular problem that is associated with the condition; a particular medication that is specific to treatment of the condition; or a particular procedure that is specific to treatment of the condition ( [0066] If the free-form narration includes the terms [conditions] “inflammation” and “brain” in proximity to each other, then relationships in the formal ontology between concepts [based on symptoms] linked to the terms “inflammation”, “brain” and “meningitis” may allow the fact extraction component to automatically extract a fact corresponding to “meningitis”, despite the fact that the term “meningitis” was not stated in the free-form narration.)

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez and Baldwin in further view of McNair(US-20150193583-A1)
With respect to claims 6, 13 and 19  Ferrander-Escamez  and Baldwin do not explicitly disclose but McNair teaches further comprising identifying, via a processor, a particular ontology that corresponds to the condition (McNair: ¶[00150] At a next step, from a database of health records, determining one or more similar sets of associated clinical concepts; and designating the clinical concepts as a contextual ontology for the clinical condition.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ferrandez-Escamez  and Baldwin n view of McNair for identifying, via a processor, a particular ontology that corresponds to the condition in order to access medically relevant info in a timely manner in order to provide decision support using contextually intelligent aware components (McNair, [0005].

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez, Baldwin and McNair as applied to claims 6, 13 and 19 i in further view of Mahapatra (US- 20180060495-A1)
With respect to claims 7, 14 and 20  Ferrander-Escamez,  Baldwin and McNair do not explicitly disclose but Mahapatra wherein the plurality of concepts related to the condition are identified using the particular ontology that is identified as corresponding to the condition (Mahapatra: ¶[0134 The pre-determined ontology may be associated with the medical condition of a plurality of human subjects. For instance, a pre-determined ontology related to a medical condition of “Type-II Diabetes” may be personalized for the human subject as the customized ontology based on the medical data of the human subject and the contextual data of the plurality of caregivers. Thereafter, recommendations of medical intervention activities for at least one of the plurality of caregivers and/or the human subject may be generated based on the analysis of the customized ontology, caregiver profiles, the received contextual data, and the periodic physiological data.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ferrandez-Escamez, Baldwin, McNair in view of Mahapatra wherein the plurality of concepts related to the condition are identified using the particular ontology that is identified as corresponding to the condition in order to provide a method for data processing to recommend medical intervention activities (Mahapatra, [0005].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657   
/Paras D Shah/               Primary Examiner, Art Unit 2659                                                                                                                                                                                         
12/13/2022